Case 4:21-cv-00859 Document 11 Filed on 04/19/21 in TXSD Page 1 of 3

                                                      United States Courts Southern
                                                             District of Texas
                                                                    FILED
                                                                4/19/21
                                                     Nathan Ochsner, Clerk of Court
Case 4:21-cv-00859 Document 11 Filed on 04/19/21 in TXSD Page 2 of 3
Case 4:21-cv-00859 Document 11 Filed on 04/19/21 in TXSD Page 3 of 3
